department of the treasury internal_revenue_service washington d c tax exempt and covert melon es a may date uniform issue list contact person identification_number telephone number br legend employer_identification_number ‘dear applicant this letter is in reply to a letter dated date and previous correspondence from a b and c's authorized representative who requested rulings on their behalf that income received by a b and c from d a limited_liability_company does not constitute unrelated_business_taxable_income under sec_512 of the internal_revenue_code a b and c are trade associations recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the code as organizations described in sec_501 a b and c have previously offered separate trade shows in furtherance of their exempt purposes since their respective memberships have similar interests and their exempt purposes are comparable a b and c decided to replace their separate trade shows with a single trade_show by combining their trade shows into one larger trade_show the three exempt_organizations will be able to reduce their administrative costs significantly and yet provide more comprehensive programs benefiting all of their members since the ruling_request was initially submitted c was merged into b with the surviving entity now named b even though a b and c had many similarities their membership and purposes were not identical accordingly a b and c did not want to merge their three organizations into only one organization in order to provide the single trade_show furthermore to protect their respective assets from any state tort law claims that might arise from the future operation of the single trade_show a b and c decided to form a separate limited_liability_company d for the operation of the trade_show as an initial deposit to d’s bank account a contributed one-half of the funds in return for a interest and b and c each contributed one-quarter of the funds in return for their respective interests - d is a limited_liability_company that intends to be taxed for federal_income_tax purposes as a partnership and intends not to file an affirmative election to be taxed as other than a partnership d intends to report its activities annually on form_1065 u s partnership return of income currently a and b are the sole members of d organizations within the meaning of sec_513 of the code may join d in the future other qualifying in a letter dated date a b and c's representative stated that as a limited_liability_company that is treated as a partnership d is itself not a qualifying_organization within the meaning of sec_513 of the code however d will otherwise engage in activities that constitute qualified_convention_and_trade_show_activity under sec_513 ina letter dated date a b and c's representative stated that all members of d will be qualifying organizations within the meaning of sec_513 of the code d's operating_agreement states that it is organized to plan orchestrate market implement and host certain trade shows the agreement also states that a member is acquiring its units for such member's own account as an investment and not with a view to the resale or distribution the agreement further states that no member solely by virtue of its ownership of units is an agent of d and no member shall have the authority to bind d subsequently a b and c may decide to sell the trade_show operation and they may be able to realize a greater return by selling their respective interests in d directly to the buyer income from trade shows represents a significant portion of a b and c’s respective annual revenues due to the exception contained in sec_513 of the code however none of the organizations’ net_revenues from prior trade shows resulted in unrelated_business_taxable_income the revenue generated from these prior trade shows represented income generated from qualified convention and trade_show activities by qualifying organizations thereby satisfying the exception contained in sec_513 a b and c desire that the net revenue generated by the single trade_show will satisfy this same exception and not be characterized as unrelated_business_income which is subject_to tax as provided in sec_511 as amended rulings have been requested that income derived by a b and c from d does not constitute unrelated_business_taxable_income under sec_512 of the code as such income is generated by d’s conducting a qualified_convention_and_trade_show_activity under sec_513 sec_501 of the code provides for the exemption from federal income tak of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations in part provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit the regulation provides that organizations otherwise exempt from tax under this section are taxable on their unrelated_business_taxable_income sec_511 of the code generally imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides in part that the term unrelated_trade_or_business does not include qualified convention and trade_show activities of an organization described in sec_513 sec_513 of the code defines the term convention_and_trade_show_activity as any activity of a kind traditionally conducted at conventions annual meetings or trade shows a convention_and_trade_show_activity includes but is not limited to any activity one or the purposes of which is to attract persons in an industry generally without regard to membership in the sponsoring_organization as well as members of the public to the show for the purpose of displaying industry products or to stimulate interest in and demand for industry products or services or to educate persons engaged in the industry in the development of new products and services or new rules and regulations affecting the industry sec_513 of the code defines the term qualified convention and tradé show activity as a convention_and_trade_show_activity carried out by a qualifying_organization described in sec_513 in conjunction with an international national state regional or local convention annual meeting or show conducted by an organization described in sec_513 if one of the purposes of such organization in sponsoring the activity is the promotion and stimulation of interest in and demand for the products and services of that industry in general or to educate persons in attendance regarding new developments or products and services related to the exempt_activities of the organization and the show is designed to achieve such purpose through the character of the exhibits and the extent of the industry products displayed sec_513 of the code defines the term qualifying_organization as an organization described in sec_501 or which regularly conducts as one of its substantial exempt purposes a show which stimulates interest in and demand for the products of a particular industry or segment of such industry or which educates persons in attendance regarding new developments or products and services related to the exempt_activities of the organization sec_1_513-3 of the regulations provides in part that convention and trade_show activities carried on by a qualifying_organization in connection with a qualified convention or trade_show will not be treated as unrelated_trade_or_business consequently income from _ qualified convention and trade_show activities derived by a qualifying_organization that sponsors the qualified convention or trade_show will not be subject_to the tax imposed by sec_511 of the code sec_1_513-3 of the regulations provides in part that a convention or trade_show activity as defined in sec_513 of the code and sec_1_513-3 will not be considered unrelated_trade_or_business if it is conducted by a qualifying_organization sec_1_513-3 of the regulations provides in part that the term qualified convention or trade_show means a show that is conducted by a qualifying_organization at least one purpose of the sponsoring_organization in conducting the show is the education of its members as a limited_liability_company that is treated as a partnership d is itself not a qualifying_organization within the meaning of sec_513 of the code however d will otherwise engage in activities that constitute qualified_convention_and_trade_show_activity under sec_513 with regard to a b and c each is a qualifying_organization within the meaning of sec_513 and each has regularly conducted as one of its substantial exempt purposes a qualified trade_show activity within the meaning of sec_513 the partnership pass-through principles under sec_512 apply to d a limited_liability_company that is taxed as a partnership thus the trade_show activities conducted by d and any revenues derived therefrom will be considered the activities and revenues of a b and c as noted previously all members of d will be qualifying organizations within the meaning of sec_513 and the activities engaged in by d other than the fact that d qualifying_organization will constitute qualified_convention_and_trade_show_activity meaning of sec_513 therefore income received by a b and c from d treated as income from an unrelated_trade_or_business itself is not a within the will not be accordingly based on the facts you have presented we rule as follows under the circumstances described in the original ruling_request as revised income derived by a b and c from d does not constitute unrelated_business_taxable_income under sec_512 of the code as such income is generated by d’s conducting a qualified_convention_and_trade_show_activity under sec_513 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded tothe te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ten in febuag- terrell m berkovsky manager exempt_organizations technical group
